         Case 1:19-cv-01459-LAP Document 104 Filed 04/21/21 Page 1 of 1




                                            April 21, 2021
By ECF
Hon. Loretta A. Preska
United States District Judge
United States District Court for the
 Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007
       Re:     SEC v. Joshua Sason, et al., 19 Civ. 1459 (LAP) (S.D.N.Y.)
Dear Judge Preska:
        Plaintiff Securities and Exchange Commission (the “Commission”) respectfully writes,
pursuant to Rule 2(A) of the Court’s Individual Practices and Local Civil Rule 37.2, in further
support of its application for a pre-motion discovery conference concerning Defendant Kautilya
Sharma’s (“Sharma”) refusal to produce responsive, relevant email communications that he admits
contain non-privileged material (Dkt. No. 101, the “Application” or “App.”).
        Sharma’s response (Dkt. No. 103, “Opp.”) does not dispute that he has withheld from
production certain relevant, non-privileged emails or that Sharma’s counsel has not reviewed all of
those documents. Rather, Sharma argues that he should not be ordered to review these documents
because doing so would be unduly burdensome. (Opp. at 1–2.) To support his burden argument,
Sharma cites the “roughly 700” pages of withheld documents he would have to review. (Id. at 1.)
Based on Sharma’s privilege log and correspondence, it appears the universe of documents at issue
is, at most, 344 messages, more than 80 of which Sharma’s counsel already has reviewed. (See App.
Exs. 6, 7 at 1.) Sharma asserts that even this review is unnecessary because it is “unlikely” that the
Commission has not obtained these documents from other sources. (Opp. at 2.) But the
Commission should not have to bear the risk that a defendant is withholding material evidence that
has not already been produced, given the minimal burden to Sharma’s counsel of reviewing, at most,
a few hundred documents. Sharma’s additional argument that performing this review would detract
from the time available to prepare for his upcoming deposition also is unavailing. As set forth in the
Application, Sharma’s counsel has had ample time—weeks, if not months—to address this issue (see
App. at 2) and their delay in performing the document review should not relieve them of their basic
discovery obligations.
                                                      Respectfully submitted,
                                                      /s/ Philip A. Fortino
                                                      Philip A. Fortino
                                                      Senior Counsel
cc:    All counsel of record by ECF
